Pee Curiam,
The bill in equity and the answers to it were filed in June, 1894. A master was appointed on February 24, 1897, to take an account as decreed by this court in 179 Pa. 156. Testimony, oral and documentary was taken in May, 1897, in accordance with the agreement of the parties. On June 24, 1897, “the case, pursuant to adjournment, was argued by the attorneys interested, and the hearing closed with the exception *26of briefs which counsel desired to submit, and were afterwards furnished.” On September 24, 1898, exceptions were filed to the master’s report by the Big Meadows Gas Company, and two days after that exceptions to the report were filed by the Mc-Millins. Of all the exceptions filed as aforesaid the sixth alone was sustained. The rest were overruled and dismissed for reasons appearing in the report. The decree recommended by the master in his griginal report was therefore superseded by the decree recommended in the amended report. The master’s findings of fact as qualified by the sixth exception seem to us, upon a review of them, as substantially correct. The learned court below in a clear and satisfactory opinion reviewed the findings aforesaid and the exceptions taken to them. The result of the review was an approval of the findings and conclusions of the master, and an adoption of the decree finally recommended by him.
As we have not discovered any sufficient cause for setting aside the decree recommended by the master and approved by the court, we overrule and dismiss all the assignments of error.
Decree affirmed and appeal dismissed at the cost of the appellant.